Exhibit 10.1

 

MEDCO HEALTH SOLUTIONS, INC.

 

2006 EXECUTIVE SEVERANCE PLAN

 

SECTION 1

PURPOSE

 

The purpose of the Plan is to alleviate concerns that top-level executives of
the Company may have that their employment may be terminated without Cause so
that these executives will be able to focus fully on the success of the business
of the Company.

 

SECTION 2

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1 “Affiliate” shall mean, with respect to any person or entity, any entity
directly or indirectly controlled by, controlling or under common control with
such person or entity.

 

2.2 “Annual Cash Bonus” shall mean, the annual cash bonus paid or deferred in
respect of the Fiscal Year Preceding Termination, or if bonuses for such fiscal
year have not been paid generally to employees as of an Eligible Individual’s
Termination Date, Annual Cash Bonus shall mean an amount equal to the Eligible
Individual’s Earned But Unpaid Bonus Amount.

 

2.3 “Annual Salary Amount” shall mean an Eligible Individual’s annual base
salary as in effect immediately prior to his or her Termination Date.

 

2.4 “Board” shall mean the Board of Directors of Medco Health Solutions, Inc.

 

2.5 “Cause” shall mean conduct of an Eligible Individual evidencing any of the
following, as determined by the Plan Administrator: (i) dishonesty related to
the Eligible Individual’s employment; (ii) improper disclosure by the Eligible
Individual of any information of the Company or any of its Affiliates considered
by the Company to be confidential or in the nature of a trade secret; (iii) any
material violation of law by the Eligible Individual related to the Eligible
Individual’s employment; (iv) commission of any crime or disorderly persons
offense by the Eligible Individual that materially injures the business or
reputation of the Company or any of its Affiliates; (v) gross or willful
insubordination by the Eligible Individual; or (vi) dereliction in the
performance of the Eligible Individual’s employment duties that continues after
the Eligible Individual has been notified of such dereliction and has been given
a reasonable opportunity to correct such dereliction.

 

2.6 “Company” shall mean Medco Health Solutions, Inc., a Delaware corporation,
and any successor thereto.

 

2.7 “Company’s Bonus Plan” shall mean the Company’s annual cash bonus plan.



--------------------------------------------------------------------------------

2.8 “Earned But Unpaid Bonus Amount” shall mean, as to any Eligible Individual
whose Termination Date occurs prior to the date on which annual cash bonuses are
paid under the Company’s Bonus Plan in respect of the Fiscal Year Preceding
Termination, an amount equal to the bonus awarded to the Eligible Individual
under the Company’s Bonus Plan in respect of the Fiscal Year Preceding
Termination (which may be zero); provided, however, if bonuses have not yet been
awarded by the Termination Date, the Earned But Unpaid Bonus Amount shall be
equal to the annual cash bonus, if any, paid to or deferred by such Eligible
Individual in respect of the fiscal year ended immediately prior to the Fiscal
Year Preceding Termination. The Earned But Unpaid Bonus Amount shall not
duplicate any bonus paid or deferred in respect of the Fiscal Year Preceding
Termination. By way of example, if an Eligible Individual’s Termination Date is
February 1, 2006 (and assuming bonuses have not yet been awarded under the
Company’s Bonus Plan in respect of fiscal year 2005 by such date), the Earned
But Unpaid Bonus Amount for such Eligible Individual shall be equal to the
Eligible Individual’s annual bonus in respect of 2004, if any.

 

2.9 “Effective Date” shall mean February 1, 2006.

 

2.10 “Eligible Individual” shall mean Executive Officers and Senior Officer
Participants. For purposes of this Plan, the terms “employ,” “employee” and
“employment” shall be construed to refer to the provision of services by the
Eligible Individual to the Company, irrespective of whether the Eligible
Individual is classified as an employee of the Company under the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.

 

2.11 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

 

2.12 “Executive Officer” shall mean as of a particular day, the executive
officers of the Company as most recently designated by the Board. The Board may,
in its discretion, provide by resolution that an Executive Officer shall not
participate in the Plan.

 

2.13 “Fiscal Year Preceding Termination” shall mean the most recent fiscal year
of the Company ended prior to an Eligible Individual’s Termination Date.

 

2.14 “Plan” shall mean the Medco Health Solutions, Inc. 2006 Executive Severance
Plan.

 

2.15 “Plan Administrator” shall mean the Chief Executive Officer of the Company
or his or her designee.

 

2.16 “Plan Year” shall mean the calendar year.

 

2.17 “Pro Rata Bonus Amount” shall mean, as to any Eligible Individual, an
amount equal to his or her Annual Cash Bonus multiplied by a fraction, the
numerator of which is the number of full calendar months that have elapsed since
the end of the Fiscal Year Preceding Termination through the Termination Date
and the denominator of which is 12. The Pro Rata Bonus shall not duplicate any
bonus paid or deferred in respect of the fiscal year in which the Termination
Date occurs.

 

2



--------------------------------------------------------------------------------

2.18 “Qualifying Termination” shall mean a termination of employment of an
Eligible Individual that entitles him or her to Severance Benefits, as provided
in Section 3.1.

 

2.19 “Release of Claims” shall mean the agreement that an Eligible Individual
must execute in order to receive Severance Benefits under the Plan, which shall
be prepared by the Plan Administrator and shall contain, among such other terms
and conditions determined by the Plan Administrator, a general release of all
claims that the Eligible Individual may have against Merck & Co., Inc., the
Company and any of their Affiliates relating to the employment and termination
of employment of the Eligible Individual and specifically including any claims
for bonus payments pursuant to the Company’s Bonus Plan or otherwise.

 

2.20 “Senior Officer Participants” shall mean non-executive officers selected
for participation after the Effective Date. The Plan Administrator, in his or
her discretion, may add or remove Senior Officer Participants from the Plan from
time to time.

 

2.21 “Severance Benefits” shall mean the Severance Pay and the benefits provided
pursuant to Section 4.3.

 

2.22 “Severance Pay” shall mean the cash benefit payable under the Plan pursuant
to Section 4.1.

 

2.23 “Termination Date” shall mean the date designated by the Company as an
Eligible Individual’s date of termination of employment.

 

SECTION 3

ELIGIBILITY FOR SEVERANCE BENEFITS

 

3.1 Eligibility for Severance Benefits

 

(a) Except as provided in Sections 3.1(b) and 3.4, an Eligible Individual will
become entitled to Severance Benefits under the Plan if his or her employment is
involuntarily terminated by the Company other than for Cause prior to the
Expiration Date (any such termination of employment is herein referred to as a
“Qualifying Termination”).

 

(b) An Eligible Individual shall not be entitled to Severance Benefits if his or
her employment is terminated by the Company in connection with a sale,
divestiture or other disposition of the stock or assets of the Company or any of
its Affiliates (a “Transaction”) if (i) the Eligible Individual is offered a
position with the counterparty to the Transaction (or an Affiliate of such
counterparty) (such counterparty or Affiliate, the “Post-Transaction Employer”),
(ii) the Plan Administrator determines that the cash compensation to be provided
to the Eligible Individual in such position is comparable to the Eligible
Individual’s then-current cash compensation and (iii) the Company obtains an
agreement from the Post-Transaction Employer such that the Post-Transaction
Employer will provide severance pay and benefits, if the Eligible Individual
accepts the offered employment and continues in employment with the
Post-Transaction Employer following the Transaction, (A) substantially equal to
the Severance Benefits and (B) to be provided upon a termination of the Eligible
Individual’s employment with the Post-Transaction Employer by the
Post-Transaction Employer without Cause prior to the Expiration Date. For
purposes of this Section 3.1(b), the term Cause shall have the meaning ascribed
to it in Section 2.3, but the term Employer as it is used in Section 2.3 shall
be deemed to

 

3



--------------------------------------------------------------------------------

refer to the Post-Transaction Employer, and the term Plan Administrator as it is
used in Section 2.3 shall be deemed to refer to the Chief Executive Officer of
the Post-Transaction Employer or, if applicable, of the ultimate parent
corporation of the Post-Transaction Employer.

 

(c) An Eligible Individual shall not be entitled to Severance Benefits if his or
her employment is transferred by the Company to an Affiliate or by an Affiliate
to the Company.

 

3.2 Death of an Eligible Individual

 

If an Eligible Individual whose employment terminates in a Qualifying
Termination dies after his or her Termination Date but before the Eligible
Individual receives the Severance Pay to which he or she is entitled, the
payment will be made to the Eligible Individual’s surviving spouse or, if the
Eligible Individual does not have a surviving spouse, to the Eligible
Individual’s estate; provided, however, that, if permitted by the Plan
Administrator, such payment will be made to a beneficiary designated by the
Eligible Individual; provided, further however, that no Severance Pay will be
paid pursuant to this Section 3.2 unless the surviving spouse or such
beneficiary, or the executor of the Eligible Individual’s estate, or any or all
of the foregoing, upon the request of the Plan Administrator, properly execute
and deliver to the Company a Release of Claims that has become irrevocable as
provided therein.

 

3.3 Requirement for Release of Claims

 

No Severance Benefits will be provided to an Eligible Individual unless the
Eligible Individual has properly executed and delivered to the Company a Release
of Claims and that Release of Claims has become irrevocable as provided therein.
Such Release of Claims shall not be accepted by the Company unless it is
executed on or after the Eligible Individual’s Termination Date.

 

3.4 Duration of Participation

 

An Eligible Individual shall cease to be an Eligible Individual if his or her
employment is terminated under circumstances under which he or she is not
entitled to Severance Benefits under the Plan. An Eligible Individual who is a
Senior Officer Participant shall cease to be an Eligible Individual on the date
the Plan Administrator terminates such Eligible Individual’s participation in
the Plan and an Eligible Individual who is an Executive Officer shall cease to
be an Eligible Individual on the date the Board terminates such Eligible
Individual’s participation in the Plan. To avoid any doubt, the Plan
Administrator has full discretion to add Senior Officer Participants to, or
remove Senior Officer Participants from, the Plan at any time, and the Board
shall have full discretion to remove Executive Officers. Notwithstanding the
foregoing, an Eligible Individual who has become entitled to receive Severance
Benefits under the Plan shall remain an Eligible Individual until he or she has
received the full amount of the Severance Benefits; provided, such Eligible
Individual shall remain subject to the Restrictions as provided in Section 4.4.

 

4



--------------------------------------------------------------------------------

SECTION 4

SEVERANCE PAY AND BENEFITS

 

4.1 Amount of Severance Pay

 

(a) In the event of a Qualifying Termination, the amount of Severance Pay that
shall be payable to an Eligible Individual who the Plan Administrator determines
is entitled to Severance Pay shall be an amount of cash equal to the sum of
(1) the Annual Salary Amount, plus (2) the Pro Rata Bonus Amount, plus (3) the
Earned But Unpaid Bonus Amount.

 

4.2 Form and Time of Payment

 

Severance Pay shall be paid in accordance with the employees normal payroll
cycle, less any applicable state and federal taxes required to be withheld.
Severance Pay shall be paid as soon as practicable after the expiration of any
period during which the Eligible Individual may revoke the Release of Claims
pursuant to the terms of the Release of Claims. Notwithstanding the forgoing,
severance pay shall be delayed for six months to the extent the Plan
Administrator in his or her discretion deems necessary to comply with section
409A of the Internal Revenue code of 1986, as amended.

 

4.3 Other Benefits

 

Upon the Qualifying Termination of an Eligible Individual, the Company shall
make available for up to twelve months following his or her Termination Date
active health and welfare benefits coverage for him or her and his or her spouse
and dependents who are eligible and were covered dependents on the date of
termination of employment. COBRA continuation coverage shall be applicable to
the period following the continuation of active coverage. Such active coverage
shall terminate to the same extent COBRA continuation coverage would terminate.
In addition, such coverage shall terminate upon the Eligible Individual’s
eligibility for coverage by a subsequent employer, even if that coverage is
declined. If an Eligible Individual whose employment terminates in a Qualifying
Termination dies after his or her Termination Date but before he or she receives
the full amount of the benefits set forth in this Section 4.3, such benefits
shall, if they are then being provided to the spouse and dependents of the
Eligible Individual, continue to be provided to his or her spouse and dependents
for the period set forth herein. Notwithstanding the forgoing, if the provision
of continued active coverage could result in the taxation of benefits under the
Company’s self-insured health plan, the Company shall be relieved of its
obligation to provide active coverage under this Section 4.3.

 

4.4 Payments, Benefits Conditional

 

(a) Anything in this Plan to the contrary notwithstanding, all payments and
benefits for each Eligible Individual are conditional upon such Eligible
Individual’s compliance with the Restrictions on Competitive Employment and
Restrictions Against Solicitation and Inducement described below (collectively
the “Restrictions”). Until such Restrictions are completely satisfied, the
Eligible Individual shall be a constructive trustee of such payments and
benefits and shall return them to the Company promptly if he/she violates any
aspect of such Restrictions.

 

(b) During employment, and for a period 12 months following the Qualifying
Termination, the Eligible Individual will not (as an individual, principal,
agent, employee, consultant, or otherwise), directly or indirectly in any
territory in which the Company and/or any of its Affiliates does business and/or
markets its products and services, engage in activities

 

5



--------------------------------------------------------------------------------

competitive with, nor render services to any firm or business engaged or about
to become engaged in the Business of the Company (collectively, “Restrictions on
Competitive Employment”). The Business of the Company includes, but is not
limited to, the following businesses: (i) the third party prescription drug
claims processing business; (ii) the design, development or marketing of or
consulting as to, prescription drug benefit plans; (iii) the provision of mail
service pharmacy (including all those products and services that are presently
or hereafter marketed by the Company, or that are in the development stage at
the time of the Qualifying Termination and are actually marketed by the Company
and/or its Affiliates thereafter; (iv) the collection, analysis and/or sale of
data relating to prescription drug utilization; (v) the pharmacy benefit
management and disease management business whether such business is conducted
through mail service, retail pharmacy networks or other means, including but not
limited to, the internet or other types of electronic transmission; (vi) the
organization and administration of retail pharmacy networks; and (vii) any other
business in which the Company and/or any of its Affiliates is then engaged as to
which the Eligible Individual has involvement in the course of his or her
employment hereunder and/or acquired or received Confidential Information,
(hereinafter collectively, the “Business of the Company”). In addition, the
Eligible Individual will not have an equity interest in any such firm or
business other than as a 1% or less shareholder of a public corporation.

 

(c) During employment and for a period of 12 months following a Qualifying
Termination, the Eligible Individual will not, directly or indirectly do any of
the following (collectively, “Restrictions Against Solicitation and
Inducement”): (i) solicit or contact any customer or targeted potential customer
of the Company and/or its Affiliates upon whom he/she called or solicited or
with whom he/she became acquainted after commencement of employment; (ii) induce
or attempt to induce, any employees, agents or consultants of the Company and/or
its Affiliates to do anything from which he or she is restricted by reason of
this Plan or any agreement between the Eligible Individual and the Company that
restricts the Eligible Individual against solicitation or inducement;
(iii) offer or aid others to offer employment to any employees, agents, or
consultants of the Company and/or its Affiliates; or (iv) provide services to
any customer or otherwise interfere with or disrupt any contractual or potential
contractual relationship between any customer and the Company and/or its
Affiliates.

 

(d) The Restrictions on Competitive Employment and the Restrictions Against
Solicitation applicable to Eligible Individuals are effective for the time
stated in this Plan and do not affect and are not affected by any other similar
restrictions that may apply or may in the future apply to such Eligible
Individual pursuant to any other plan, agreement or other arrangement.

 

SECTION 5

ADMINISTRATION, AMENDMENT AND TERMINATION

 

5.1 Administration

 

(a) The Plan will be interpreted by the Plan Administrator in accordance with
the terms of the Plan and their intended meanings. The Plan Administrator shall
be the “Named Fiduciary” (within the meaning of Section 402(a) of ERISA) of the
Plan and will have the discretion, in his or her sole judgment, to (i) make any
findings of fact needed in the administration of the Plan, (ii) interpret or
construe ambiguous, unclear or implied (but omitted) terms, (iii) establish
rules and regulations for administering the Plan and (iv) take such other

 

6



--------------------------------------------------------------------------------

action as he or she deems necessary or appropriate. The validity of any such
action or determination by the Plan Administrator will not be given de novo
review if challenged in court, by arbitration or any other forum and will be
upheld unless clearly arbitrary or capricious. All actions and all
determinations made in good faith by the Plan Administrator shall be final,
binding and conclusive upon all persons claiming any interest in or under the
Plan. Benefits under the Plan will be paid only if the Plan Administrator
decides in his or her discretion that a claimant is entitled to them.

 

(b) The Plan Administrator shall establish a claims procedure in accordance with
ERISA and shall set forth such claims procedure in the summary plan description
of the Plan.

 

(c) The Plan Administrator may in its sole and absolute discretion, upon prior
written notice to the Compensation Committee, grant additional severance pay to
an Eligible Individual; provided, however, total severance pay to such Eligible
Individual shall not exceed two times such Eligible Individual’s base salary.

 

5.2 Amendment and Termination

 

The Company reserves the right to amend, terminate or otherwise modify all or
any part of the Plan at any time, and from time to time, without the consent of
or notice to any person; provided, however, that no such action of the Company
may adversely affect the rights of any person who incurred a Qualifying
Termination prior to such action.

 

SECTION 6

GENERAL PROVISIONS

 

6.1 Unfunded Obligation

 

The Severance Benefits to be provided to an Eligible Individual under the Plan
shall be an unfunded obligation of the Company and shall be provided only from
the Company’s general assets.

 

6.2 Applicable Law

 

It is intended that the Plan shall constitute an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA, and the Plan shall be administered
in a manner consistent with such intent. The Plan and all rights thereunder
shall be governed and construed in accordance with ERISA and, to the extent not
preempted by federal law, with the laws of the State of New Jersey, wherein
venue shall lie for any dispute arising hereunder.

 

6.3 Severability

 

If a court of competent jurisdiction holds any provision of the Plan invalid or
unenforceable, the Plan shall be construed and enforced as if such provision had
not been included herein, and the remaining provisions of the Plan shall
continue to be fully effective.

 

7



--------------------------------------------------------------------------------

6.4 Employment at Will

 

No provision of the Plan shall be construed to constitute a contract of
employment or impose upon the Company any obligation to (a) retain the
employment of any Eligible Individual, (b) make any payments or provide any
benefits upon termination of employment to the Eligible Individual (except as
otherwise provided herein), (c) change the status of any Eligible Individual’s
employment, (d) change any employment policies of the Company or (e) restrict
the scope of services to be provided to the Company by any Eligible Individual.

 

6.5 Limitation on Benefits

 

Severance Benefits under this Plan are not intended to duplicate benefits such
as (i) workers’ compensation wage replacement benefits, disability benefits, and
pay-in-lieu-of-notice, (ii) severance pay, or similar benefits under other
benefit plans, severance programs or agreements, or employment contracts, or
(iii) applicable laws, such as the WARN Act; provided, however, clause
(ii) shall not apply to any contract in existence on August 19, 2003 with an
Initial Participant in the 2002 Executive Severance Plan. Should such other
benefits be payable, an Eligible Individual’s benefits under this Plan will be
reduced accordingly or, alternatively, benefits previously paid under this Plan
will be treated as having been paid to satisfy such other benefit obligations.
In either case, the Plan Administrator, in his or her sole discretion, will
determine how to apply this provision and may override other provisions in this
Plan in doing so.

 

8